DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 27, 31 is/are objected to because of the following informalities:  
Claim 27, line 4, “wherein in the driving configuration the driven member is” should be amended as “wherein in the driving configuration, the driven member is”.
Claim 31, line 3, “block features , which extend”. The space between “features” and the comma should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 23-42 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the phrase "when the release member is in the first angular position, the drug delivery device is switchable between a decrementing configuration and a driving configuration, wherein in the decrementing configuration, the releasable locking interface 
Claims 24-40 are rejected by virtue of depending on claim 23.
Regarding claim 24, the phrase "when the release member is in the first angular position, permits rotation of the movable member relative to the housing in the incrementing direction only" renders the claim indefinite because it is unclear which element permits rotation of the movable member relative to the housing in the incrementing direction only.
Regarding claim 28, the phrase "a plurality of locking features" renders the claim indefinite because it is unclear whether this limitation is the same as or different from the limitation “the locking feature” recited in claim 27.
Claim 28 recites the limitation "the respective locking feature" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the unidirectional interface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 31, the phrase "a plurality of block features" renders the claim indefinite because it is unclear whether this limitation is the same as or different from the limitation “the block feature” recited in claim 27.
Regarding claim 31, the phrase "releasable locking interface" renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a releasable locking interface” recited in claim 23.
Regarding claim 32, the phrase "a member feature" renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a plurality of radially extending member features” recited previously in claim 32.
Regarding claim 33, the phrase "member features" renders the claim indefinite because it is unclear. Claim 33 depends on claim 31 wherein claim 31 does not recite the limitation “member features”. However, claim 32 recites that limitation. Examiner suggested applicant to amend the dependency of claim 33.
Claim 35 recites the limitation "the locking member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the support" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 36, the phrase "one of the locking features" renders the claim indefinite because it is unclear. Claim 36 depends on claims 35, 34, 23 wherein these claims only recite “a locking feature”.
Regarding claim 38, the phrase "locked sections and unlocked sections" renders the claim indefinite because it is unclear. Claim 38 previously recites “a locked section” and “an unlocked section”. It is unclear whether “locked sections” are the same as or different from “a locked section which is defined by one or more block features” and whether “unlocked sections” are the same as or different from “an unlocked section”.
Claim 40 recites the limitation "the rotational movement" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 41, the phrase "a second position" renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a second position” previously recited in claim 41 line 25.
Claim 42 recites the limitation "the support" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 42, the phrase "the releasable rotational locking interface" renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a releasable locking interface” previously recited in claim 42.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783